              Case 2:21-cv-00546-VCF Document 15 Filed 08/04/21 Page 1 of 4




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6
   Telephone: (510) 970-4822
 7 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 8
   Attorneys for Defendant
 9
                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA

11
     JOSE N. AVILA                                  )
12                                                  )
            Plaintiff,                              )
13                                                  ) Case No.: 2:21-cv-00546-VCF
                    v.                              )
14                                                  )
     KILOLO KIJAKAZI, 1                             ) UNOPPOSED MOTION FOR EXTENSION
15   Acting Commissioner of Social Security,        ) OF TIME (SECOND REQUEST)
                                                    )
16          Defendant.                              )
                                                    )
17

18
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
19
     through his undersigned attorneys, hereby moves for a 60-day extension of time to file Defendant’s
20
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
21
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed
22
     by August 13, 2021. This is the Commissioner’s first request for an extension.
23

24   1
     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
   Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore,
25 for Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit
   by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
26
              Case 2:21-cv-00546-VCF Document 15 Filed 08/04/21 Page 2 of 4




 1          Defendant makes this request in good faith and for good cause, because the CAR, which

 2 must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The

 3 public health emergency pandemic caused by COVID-19 has significantly impacted operations in

 4 the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,

 5 Virginia, which is responsible for producing the CAR that must be filed with the Answer, per 42

 6 U.S.C. §§ 405(g) and (h). As detailed in the attached declaration from Jebby Rasputnis, Executive

 7 Director of the OAO, beginning mid-March 2020, OAO restricted physical access to the Falls
 8 Church building, which impacted the production of CARs because physical access was previously

 9 required to produce CARs. OAO has since developed and employed a new business process to

10 produce CARs. Much of the difficulty in producing CARs stemmed from the old process of

11 transmitting hearing recordings to vendors for transcription, how the vendors transcribed the

12 recordings, and how the vendors provided the completed transcripts to OAO. OAO changed this

13 process by reworking how the audio files are submitted, seeking additional vendor capacity, and

14 increasing in-house transcription capacity. With these changes, OAO is now able to produce more

15 than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300–400

16 hearing transcripts a week.

17          Despite these improvements, OAO still faces a significant backlog of cases due to the

18 combined effects of pandemic-related disruption and a marked increase in district court filings (up

19 almost 800 cases per month, a 54% increase). Overall, the timeframe for delivering a CAR in an

20 individual case has improved, and the current average processing time is 139 days. Because of this,

21 OAO is making progress in its backlog of cases. At the end of January 2021, OAO had 11,109

22 pending cases. As of June 8, 2021, OAO had 6,927 pending cases, representing a decrease in our

23 backlog of more than 4,182 cases over the last four months. OAO continues to work on increasing

24 productivity by collaborating with our vendors and searching out and utilizing technological

25 enhancements. Defendant asks this Court for its continued patience as OAO works to increase its

26 efficiency and production of CARs, reduce the current backlog, and address rising court case

27
                                                     2
 8
              Case 2:21-cv-00546-VCF Document 15 Filed 08/04/21 Page 3 of 4




 1 filings. Counsel for Defendant further states that the Office of General Counsel (OGC) is

 2 monitoring receipt of transcripts on a daily basis and is committed to filing Answers as soon as

 3 practicable upon receipt and review of the administrative records.

 4          Given the volume of pending cases, Defendant requests an extension in which to respond to

 5 the Complaint until October 12, 2021. If Defendant is unable to produce the certified administrative

 6 record necessary to file an Answer in accordance with this Order, Defendant shall request an

 7 additional extension prior to the due date.
 8          The undersigned affirms that opposing counsel does not object to the requested extension.

 9          It is therefore respectfully requested that Defendant be granted an extension of time to file

10 the CAR and answer to Plaintiff’s Complaint, through and including October 12, 2021.

11

12

13          Dated: August 4, 2021

14                                                         Respectfully submitted

15                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
16
                                                           /s/ Marcelo Illarmo
17                                                         MARCELO ILLARMO
                                                           Special Assistant United States Attorney
18

19
                                                           IT IS SO ORDERED:
20
                                                           _________________________________
21
                                                           UNITED STATES MAGISTRATE JUDGE
22                                                                  8-4-2021
                                                           DATED:______________________
23

24

25

26

27
                                                       3
 8
             Case 2:21-cv-00546-VCF Document 15
                                             14 Filed 08/04/21 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2         I, Marcelo Illarmo, certify that the following individual(s) were served with a copy of the

 3 foregoing document on the date, and via the method of service, identified below:

 4         CM/ECF:
 5         Gerald Morris Welt gmwesq@weltlaw.com
           Marc V Kalagian marc.kalagian@rksslaw.com
 6
           Attorneys for Plaintiff
 7
 8         Dated August 4, 2021
 9                                                       /s/ Marcelo Illarmo
                                                         MARCELO ILLARMO
10                                                       Special Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     4
 8
